                Case 20-51002-BLS      Doc 35-2     Filed 03/05/21    Page 1 of 2




                                CERTIFICATE OF SERVICE

               I, Colin R. Robinson, hereby certify that on the 5th day of March, 2021, I caused
a copy of the following to be served on the parties on the attached service list in the manner
indicated.

         MOTION OF UPFRONT V, L.P., UPFRONT GP V, LLC, MARK SUSTER,
       DANA KIBLER AND GREGORY BETTINELLI TO DISMISS FIRST AMENDED
            COMPLAINT AND OBJECTION TO CLAIMS AND MOTION TO
                STRIKE PRAYER FOR COMPENSATORY DAMAGES

 Dated: March 5, 2021

                                              /s/ Colin R. Robinson
                                             Colin R. Robinson (DE Bar No. 5524)




DOCS_DE:228455.5 88964/001
                Case 20-51002-BLS    Doc 35-2   Filed 03/05/21   Page 2 of 2




OLD LC (LOOT CRATE) ADV SERVICE                 Wilmington, DE 19801
LIST                                            Email: jody.barillare@morganlewis.com
DOCUMENT NO. 232559
09 - ELECTRONIC (EMAIL)                         ELECTRONIC MAIL
                                                (Counsel to Breakwater Credit Opportunities
ELECTRONIC MAIL                                 Fund, L.P., et al.)
(Counsel to Official Committee of               P. Sabin Willett
Unsecured Creditors)                            MORGAN, LEWIS & BOCKIUS LLP
Morris James LLP                                One Federal Street
Jeffrey R. Waxman                               Boston, MA 02110
Eric J. Monzo                                   Email: sabin.willett@morganlewis.com
Bryan M. Keilson
500 Delaware Ave., Suite 1500                   ELECTRONIC MAIL
Wilmington, DE 19801                            (Counsel to Breakwater Credit Opportunities
Email: jwaxman@morrisjames.com;                 Fund, L.P., et al.)
emonzo@morrisjames.com;                         Shannon B. Wolf
bkeilson@morrisjames.com                        MORGAN LEWIS & BOCKIUS LLP
                                                One State Street
ELECTRONIC MAIL                                 Hartford, CT 06103-3178
(Counsel to Official Committee of               Email: shannon.wolf@morganlewis.com
Unsecured Creditors)
Joel B. Bailey, Esquire
Joshua L. Hedrick, Esquire
HEDRICK KRING, PLLC
1700 Pacific Avenue, Suite 4650
Dallas, TX 75201
Email: Josh@HedrickKring.com;
Joel@HedrickKring.com

ELECTRONIC MAIL
(Counsel to Official Committee Of
Unsecured Creditors )
Samuel M. Stricklin, Esquire
STRICKLIN LAW FIRM, P.C.
Palisade Central II
2435 North Central Expressway, Suite 1200
Richardson, TX 75080
Email: Sam.stricklin@stricklaw.pro

ELECTRONIC MAIL
(Counsel to Breakwater Credit Opportunities
Fund, L.P., et al.)
Jody C. Barillare
MORGAN, LEWIS & BOCKIUS LLP
1201 N. Market Street, Suite 2201




DOCS_DE:228455.5 88964/001
